DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                                 FOURTH DISTRICT

                                MARC COOPER,
                                  Appellant,

                                       v.

                          STATE OF FLORIDA,
                               Appellee.

                                 No. 4D17-743

                            [November 2, 2017]

   Appeal of order denying rule 3.850 motion from the Circuit Court for
the Fifteenth Judicial Circuit, Palm Beach County; Krista Marx, Judge;
L.T. Case No. 2007CF014206AXXXMB.

  Marc Cooper, Miami, pro se.

  No brief filed for appellee.

PER CURIAM.

  Affirmed.

GROSS, FORST and KUNTZ, JJ., concur.



                            *           *          *

  Not final until disposition of timely filed motion for rehearing.